 


114 HR 2346 IH: North American Wetlands Conservation Extension Act
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2346 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Wittman (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To extend the authorization of appropriations for allocation to carry out approved wetlands conservation projects under the North American Wetlands Conservation Act through fiscal year 2020. 
 
 
1.Short titleThis Act may be cited as the North American Wetlands Conservation Extension Act. 2.Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended by striking not to exceed— and all that follows through paragraph (5) and inserting not to exceed $50,000,000 for each of fiscal years 2015 through 2020.. 
 
